 

Exhibit 10.1

 

AMENDED AND RESTATED TERM PROMISSORY NOTE

 

Issuance Date: January 24, 2017 $896,242.93 (USD)

 

For Value Received, Cachet Financial Solutions, Inc., a corporation incorporated
under the laws of the State of Delaware and located at 18671 Lake Drive East,
Chanhassen, MN 55317 (the “Company”), hereby promises to pay to the order of
James L. Davis or its successors or assigns (as applicable, the “Holder”), the
principal amount of $896,242.93 (USD), on or prior to April 30, 2018 (the
“Maturity Date”), in accordance with the terms hereof. This Amended and Restated
Term Promissory Note is hereinafter referred to as the “Note.”

 

This Note amends and restates in their entirety the following instruments issued
by the Company in favor of the Holder: (i) that certain Demand Promissory Note
dated February 1, 2016, in the principal amount of $150,000, (ii) that certain
Convertible Promissory Note dated July 13, 2016, in the principal amount of
$360,000, (iii) that certain Convertible Term Promissory Note dated August 12,
2016, in the principal amount of $263,158 and (iv) that certain Convertible Term
Promissory Note dated December 22, 2016, in the principal amount of $50,000
(together, each as amended, extended or otherwise modified from time to time
prior to the date hereof, and including each other promissory note accepted from
time to time prior to the date hereof in substitution therefor or in renewal
thereof, the “Prior Notes”). This Note is issued in substitution for and in
replacement of, but not in payment of, the Prior Notes.

 

1. Interest and Payments

 

1.1 Interest. The principal amount of this Note shall bear interest at seven
percent (7%) per annum.

 

1.2 Term and Payment. The Principal Amount of this Note and any other sums owed
hereunder, shall be due and payable at the close of business on the Maturity
Date.

 

1.3 Prepayment. The Company may not prepay this Note without the consent of
Holder.

 

1.4 Unsecured. This Note shall not be secured by any collateral and is unsecured
in all respects.

 

2. Defaults and Remedies

 

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder which shall be
deemed to be continuing until waived in writing by Holder or until cured by the
Company:

 

(a) the Company shall default in the due and punctual payment of any payment on
this Note when the same shall become due and payable;

 

(b) a case or proceeding shall have been commenced involuntarily against the
Company in a court having competent jurisdiction seeking a decree or order under
the United States Bankruptcy Code or any other applicable federal, state or
foreign bankruptcy or other similar law, and seeking either (A) the appointment
of a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) for such person or of any substantial part of its properties,
or (B) the reorganization or winding up or liquidation of the affairs of any
such person, and such case or proceeding shall remain undismissed or unstayed
for 60 consecutive days or such court shall enter a decree or order granting the
relief sought in such case or proceeding; or

 

(c) the Company shall (A) commence any case, proceeding or other action under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, conservatorship or relief of debtors,
seeking to have an order for relief entered with respect to it or seeking
appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for it or any substantial part of its
properties, or (B) make a general assignment for the benefit of creditors.

 

If any Event of Default shall have occurred and be continuing, then Holder may,
upon written notice to the Company, take any one or more of the following
actions: (i) declare all or any portion of the principal amount of this Note to
be forthwith due and payable, whereupon such principal shall become and be due
and payable; or (ii) exercise any rights and remedies provided by law.

 



   

   

 

3. Amendment and Waiver

 

The provisions of this Note may not be modified, amended or waived, and the
Company may not take any action herein prohibited, or omit to perform any act
herein required to be performed by it, without the written consent of the
Holder.

 

4. Cancellation

 

After all principal and interest owed on this Note has been paid in full, this
Note shall automatically be deemed canceled, and upon the Company’s request the
Holder shall surrender this Note to the Company.

 

5. Company’s Waiver of Notice

 

To the extent permitted by law, the Company hereby waives demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note.

 

6. Governing Law

 

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the laws of the State of Minnesota, without giving
effect to provisions thereof regarding conflict of laws.

 

7. Waiver of Rights

 

No failure or delay on the part of this Note in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege.

 

[Signature on next page]

 

   

   

 

In Witness Whereof, the Company has caused this Note to be executed as of the
date first indicated above.

 

    CACHET FINANCIAL SOLUTIONS INC.             By: /s/ Bryan Meier     Name:
 Bryan Meier     Title: CFO         Agreed and Accepted:





              /s/ James L. Davis       James L. Davis      

  

[Signature Page to Amended and Restated Term Promissory Note]

 



   

   

 

